UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-50621 DOLPHIN DIGITAL MEDIA, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 86-0787790 (I.R.S. Employer Identification No.) 2151 LeJeune Road, Suite 150-Mezzanine, Coral Gables, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number (305)774-0407 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.015 par value (Title of class) Indicate by a check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.o Yes þ No Indicate by a check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act.o Yes þ No Indicate by a check mark if the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. o Yes þ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). o Yes þ No Indicate by a check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. o Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act.) o Yes þ No The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, as of the last business day of the registrant’s most recently completed second fiscal quarter is: $1,561,957 Indicate the number of shares outstanding of the registrant’s common stock as of April 23, 2014 is 81,892,352. DOCUMENTS INCORPORATED BY REFERENCE—NONE TABLE OF CONTENTS FORM 10-K Page PART I EXPLANATORY PARAGRAPH 5 Item1. BUSINESS 9 Item1A. RISK FACTORS 16 Item 1B. UNRESOLVED STAFF COMMENTS 19 Item2. PROPERTIES 19 Item3. LEGAL PROCEEDINGS 19 PART II Item 4.MINE SAFETY DISCLOSURE 19 Item5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 20 Item 6. SELECTED FINANCIAL DATA 21 Item7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 Item8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 26 Item9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 26 Item9A. CONTROLS AND PROCEDURES 27 Item9B. OTHER INFORMATION 30 PART III Item10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 30 Item11. EXECUTIVE COMPENSATION 31 Item12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 32 Item13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 33 Item14. PRINCIPAL ACCOUNTING FEES AND SERVICES 34 PART IV Item15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 36 Signatures 37 Exhibit 31 Exhibit 32 Page PART V — FINANCIAL INFORMATION – QUARTERLY ITEM 1. FINANCIAL STATEMENTS 60 Condensed Consolidated Balance Sheets as of September 30, 2012 (unaudited), June 30, 2012 (unaudited), March 31, 2012 (unaudited)and December31, 2011 and September 30, 2011 (unaudited), June 30, 2011 (unaudited), March 31, 2011 (unaudited) and December 31, 2010. 60 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months and nine months ended September 30, 2012 and September30, 2011 (unaudited), three and six months ended June 30, 2012 and June 30, 2011 (unaudited) and the three months ended March 31 2012 and March 31, 2011 (unaudited) 62 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and September 30, 2011 (unaudited), six months ended June 30, 2012 and June 30, 2011 and three months ended March 31, 2012 and March 31, 2011 (unaudited) 65 Notes to Condensed Consolidated Financial Statements (unaudited) 69 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 85 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 97 ITEM 4. CONTROLS AND PROCEDURES 97 PART VI — OTHER INFORMATION-QUARTERLY ITEM 1. LEGAL PROCEEDINGS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. MINE SAFETY DISCLOSURES ITEM 5. OTHER INFORMATION ITEM 6. EXHIBITS Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 Exhibit 101 Interactive Data Files 4 Special Note Regarding Forward Looking Statements Certain statements in this Form 10-K constitute “forward-looking” statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such statements are indicated by words or phrases such as “anticipates,” “projects,” “believes,” “intends,” “expects,” and similar words or phrases. Such factors include, among others, the following: competition; seasonality; success of operating initiatives; new product development and introduction schedules; acceptance of new product offerings; advertising and promotional efforts; adverse publicity; availability, changes in business strategy or development plans; availability and terms of capital; labor and employee benefit costs; changes in government regulations; and other factors particular to the Company.Should one or more of these risks, uncertainties or other factors materialize, or should underlying assumptions prove incorrect, actual results, performance, or achievements of the Company may vary materially from any future results, performance or achievements expressed or implied by such forward-looking statements. All subsequent written and oral forward-looking statements attributable to the Company or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements in this paragraph. The Company disclaims any obligation to publicly announce the results of any revisions to any of the forward-looking statements contained herein to reflect future events or developments. References in this Form 10-K to “Company,” “we,” “us,” and “our,” are references to Dolphin Digital Media, Inc. and its consolidated subsidiaries, Dolphin Digital Media (Canada) Inc., Anne’s World Limited, Curtain Rising Inc., Cybergeddon Productions LLC, Hiding Digital Productions, LLC and Dolphin Kids Clubs LLC. EXPLANATORY NOTE This annual report on Form 10-K is a comprehensive filing for the fiscal year ended December 31, 2012 and the quarter ended September 30, 2012.In addition, as part of this comprehensive filing, we are amending our previously filed annual 10-K reports for the years ended December 31, 2011 and 2010 and previously filed quarterly reports on Form 10-Q for the interim periods ended June 30, 2012, March 31, 2012, September 30, 2011, June 30, 2011 and March 31, 2011. This is our first periodic filing since the second quarter of 2012. During the quarter ended September 30, 2012, the Company identified errors related to the accounting of an anti-dilution agreement that had been granted to our CEO, Bill O’Dowd, on June 23, 2008 as part of the Purchase agreement on that date. Under the terms of the agreement, Mr. O’Dowd was to receive the number of common shares necessary to maintain his fifty one percent shareholding each time a third party was issued shares or exercised options, warrants, notes or other securities exercisable or exchangeable for, or convertible into, any shares of our common stock, for a period of five years.On September 13, 2012, the Company issued 17,701,365 common shares to Mr. O’Dowd in compliance with the agreement.The Company evaluated the accounting for the common shares issued and determined that the anti-dilution provision should have been recorded as a liability and changes in the fair value recorded through earnings at each reporting period.The Company is amending the previously filed annual and quarterly reports as discussed above that were materially affected by this error.See Note 10 for further discussion on the valuation of the derivative liability. In addition, below we are presenting the effects of the correction for the quarters and years ended September 30, 2010, June 30, 2010, March 31, 2010, December 31, 2009,September 30, 2009, June 30, 2009, March 31, 2009, December 31, 2008, September 30, 2008 and June 30, 2008.The information provided below has not been audited and is meant to provide information to the readers of these financial statements. 5 September 30, 2010 (Unaudited) As Filed (Unaudited) Adjustment (Unaudited) Restated Balance Sheet Total Liabilities $ $ $ Stockholders’ Deficit $ ) $ ) $ ) Quarterly Statement of Operations Net Loss $ ) $ $ ) Weighted Average Shares Loss Per Share $ ) $ ) YTD Statement of Operations Net Loss $ ) $ $ ) Weighted Average Shares Loss Per Share $ ) $ ) Statement of Cash Flows Net Loss $ ) $ $ ) (Gain) loss on change in fair value of derivative liability $
